DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fail to teach either singly or in combination an ambient light signal adjustment method, comprising: wherein the first ambient light signal is an ambient light signal acquired and output by a photo plethysmor graph (PPG) sensor; determining, according to an intensity of the first ambient light signal automatically, whether to turn on an ambient light cancellation circuit, wherein the ambient light cancellation circuit is configured to adjust the first ambient light signal according to the intensity of the first ambient light signal; and if it is determined to turn on the ambient light cancellation circuit, adjusting a cancellation signal intensity of the ambient light cancellation circuit automatically according to the intensity of the first ambient light signal to enable an intensity of the adjusted first ambient light signal to be within a preset range.
Regarding claim 8, the prior art of record fail to teach either singly or in combination a chip, comprising: a determining circuit and an ambient light cancellation circuit, wherein the determining circuit is connected to the ambient light cancellation circuit; the determining circuit is configured to receive a first ambient light signal, wherein the first ambient light signal is an ambient light signal acquired and output by a photo plethysmor graph (PPG) sensor; the determining circuit is further configured to determine, according to an intensity of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
US 2014/0275852 to Hong et al disclose receiving a first ambient light signal (ambient light level), wherein the first ambient light signal (ambient light level) is an ambient light signal acquired and output by a (photodetector), (paragraphs [0232]-[0233]), a photoplethysmographic (PPG) sensor, and circuitry determining a user’s heart rate from an output of the photodetector, (Abstract). However, Hong et al is not concern with an ambient light signal adjustment method and a chip, comprising: a determining circuit and an ambient light cancellation circuit, wherein the determining circuit is connected to the ambient light cancellation circuit; the determining circuit is configured to receive a first ambient light signal, wherein the first ambient light signal is an ambient light signal acquired and output by a photo plethysmor graph (PPG) sensor; the determining circuit is further configured to determine, according to an intensity of the first ambient light signal automatically, whether to turn on the ambient light cancellation 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878